Order entered June 5, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00016-CV

                                 NANCY RANGEL, Appellant

                                                V.

                   MCMACKIN-BEAM REVOCABLE TRUST, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05738-B

                                            ORDER
       Before the Court are appellant’s June 3, 2014 “Plea of reversal and ruling vacated” and

“Motion to request for dismissal, vacate of trial court’s ruling.” In these motions, appellant seeks

reversal of the trial court’s judgment.     To the extent appellant intends for either of these

documents to be his appellate brief, neither complies with the briefing requirements. See TEX. R.

APP. P. 38.1. Moreover, appellant’s brief is not yet due because the reporter’s record has not

been filed. Therefore, the Court will take no action on these motions.

       In an order dated April 28, 2014, the Court granted the motion of Lanetta Williams,

Official Court Reporter for County Court at Law No. 2 of Dallas County, Texas, for an extension

of time to file the reporter’s record to May 29, 2014. As of today’s date, the reporter’s record

has not been filed. Accordingly, we ORDER Lanetta Williams to file the reporter’s record by
JUNE 20, 2014. Appellant’s brief will be due thirty days after the reporter’s record is filed. See

TEX. R. APP. P. 38.6(a).

       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to the Honorable King Fifer, Presiding Judge of County Court at Law No. 2 of

Dallas County, Texas, Lanetta Williams, appellant, and counsel for appellee.



                                                    /s/     ADA BROWN
                                                            JUSTICE